Case: 1:20-cr-00125 Document #: 1 Filed: 02/27/20 Page 1 of 2 roe e D We

FEB 2°7 2020 1
UNITED STATES DISTRICT COURT THOMAS G. BRUTON
NORTHERN DISTRICT OF ILLINOIS CLERK, U.S. DISTRICT COURT
| EASTERN DIVISION _ | |
UNITED STATES OF AMERICA ) No ggg ¥ 1 2 fs
- >” BOCR |
x ) Violation: Title 18, United States Code,
'  ) Sections 922(¢g)(1) and 924(e)1)
NATHAN S. ROBINSON ) JUDGE ELLIS
)

_ MAGISTRATE JUDGE SCHENKIER

The SPECIAL MSY 2019 GRAND JURY charges:
On or about March 19, 2019, at Chicago Heights, in the Northern District of
Illinois, Eastern Division,
‘NATHAN S. ROBINSON,
defendant herein, knowing that he previously had been convicted of a crime
punishable by a term of imprisonment exceeding one year, did knowingly possess, in
and affecting interstate commerce, a firearm, namely, a loaded Hi-Point, 9mm, model
- C9 pistol, bearing aegis number P1400776, which firearm had traveled in interstate
commerce prior to Astindnats poascedion of the firearm;

In violation of Title 18, United States Code, Sections 922(¢)(1) and 924(e)(1).
. Case: 1:20-cr-00125 Document #: 1 Filed: 02/27/20 Page 2 of 2 PagelD #:2

FORFEITURE ALLEGATION

The SPECIAL MAY 2019 GRAND JURY alleges:

L Upon conviction of an offense in violation of Title 18, United States Code,
Section 922(g), as set forth in this Indictment, defendant shall forfeit to the United
States of America any firearm and ammunition involved in and used in the offense,
as provided in Title 18, United States Code, Section 924(d)(1) and Title 28, United
States Code, Section 2461(c). |

2. The property to be forfeited includes, but is not limited to, a Hi-Point,
9mm, model C9 pistol, bearing serial number P1400776, and associated ammunition.

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
